        Case 2:19-cv-12736-DPC Document 27 Filed 12/05/19 Page 1 of 4




MINUTE ENTRY
WILKINSON, M.J.
DECEMBER 4, 2019

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

JEROME SCOTT                                                  CIVIL ACTION

VERSUS                                                        NO. 19-12736

CROSBY ENERGY SERVICES ET AL.                                 M.J. WILKINSON

                                SCHEDULING ORDER

      A preliminary conference was conducted in this case on this date, following a hearing

on plaintiff’s motion to appoint counsel. Participating in person were Kenneth Bordes,

counsel for plaintiff; and Kellen Matthews, Allison Fish and Stanwood Duval, counsel for

defendants.

      During the conference, counsel orally consented to proceed before a United States

Magistrate Judge pursuant to 28 U.S.C. § 636(c). A written form of consent was circulated

among the parties. The order of reference was signed by the district judge. Record Doc. No.

25.

      Pleadings have been completed. Jurisdiction and venue are established. Initial

disclosures pursuant to Fed. R. Civ. P. 26(a)(1) have been waived.




 MJSTAR: 0:20
         Case 2:19-cv-12736-DPC Document 27 Filed 12/05/19 Page 2 of 4




       The submission date for defendants’ three pending motions to dismiss, Record Doc.

Nos. 10, 11, 20, is hereby CONTINUED to FEBRUARY 12, 2020. Plaintiff must file any

opposition memoranda no later than FEBRUARY 4, 2020.

       All pretrial motions, including motions in limine regarding the admissibility of expert

testimony, must be filed and served in sufficient time to permit notice of submission no later

than SEPTEMBER 30, 2020. Any motions filed in violation of this order are deemed

waived unless good cause is shown. All other motions in limine may be filed up to the time

of trial or as otherwise ordered by the court.

       Counsel must complete all disclosure of information as follows:

       Depositions for trial use must be taken and all discovery must be completed no later

than SEPTEMBER 8, 2020.

       Amendments to pleadings, third-party actions, cross-claims, and counterclaims must

be filed no later than JANUARY 3, 2020.

       Counsel adding new parties subsequent to mailing of this Notice must serve on each

new party a copy of this order. Responsive pleadings, when required, must be filed within

the applicable delays.

       Written reports of experts, as defined by Federal Rule of Civil Procedure 26(a)(2)(B),

who may be witnesses for plaintiff must be obtained and delivered to counsel for defendants

as soon as possible, but in no event later than JULY 10, 2020.




                                             -2-
         Case 2:19-cv-12736-DPC Document 27 Filed 12/05/19 Page 3 of 4




       Written reports of experts, as defined by the Federal Rules of Civil Procedure

26(a)(2)(B), who may be witnesses for defendants must be obtained and delivered to counsel

for plaintiff as soon as possible, but in no event later than AUGUST 10, 2020.

       Counsel for the parties must file in the record and serve upon their opponents a list of

all witnesses who may or will be called to testify at trial and all exhibits which may or will

be used at trial no later than AUGUST 10, 2020.

       The court will not permit any witness, expert or fact, to testify or any exhibits to be

used unless there has been compliance with this order as it pertains to the witness and/or

exhibits, without an order to do so issued on motion for good cause shown.

       Settlement possibilities were discussed. Counsel are directed to contact my office if

and when the parties are ready to schedule a settlement conference.

       This case does not involve extensive documentary evidence, depositions or other

discovery. No special discovery limitations beyond those established in the Federal Rules or

Local Rules of this court are established.

       The Final Pretrial Conference will be held on OCTOBER 8, 2020, at 11:00 a.m.,

before the Magistrate Judge. Counsel must be prepared in accordance with the final Pretrial

Notice attached.

       Trial commences on OCTOBER 26, 2020, at 8:30 a.m., before the Magistrate

Judge with a jury. Counsel must report for trial no later than 30 minutes before this time.




                                             -3-
         Case 2:19-cv-12736-DPC Document 27 Filed 12/05/19 Page 4 of 4




The starting time on the first day of a jury trial may be delayed or moved up because of jury

pooling. Trial is estimated to last four (4) days.

       Deadlines, cut-off dates, or other limits in this order may only be extended by the

court upon timely motion filed in compliance with the Local Rules and upon a showing of

good cause. Continuances will not normally be granted.




                                                      JOSEPH C. WILKINSON, JR.
                                                  UNITED STATES MAGISTRATE JUDGE




                                            -4-
